Citation Nr: 0432919	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The service department has certified that the veteran served 
with the Commonwealth Army of the Philippines (USAFFE) in 
pre-war status from September 1, 1941, to December 7, 1941, 
in beleaguered status from December 8, 1941, to May 5, 1942, 
in missing status from May 6, 1942, to May 9, 1942, and in 
the Regular Philippine Army from July 7, 1945, to March 25, 
1946.  

The appellant is the veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND appended to 
the decision.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part. 


FINDINGS OF FACT

1.  The service department has certified that the veteran 
served with the USAFFE in pre-war status from September 1, 
1941, to December 7, 1941, in beleaguered status from 
December 8, 1941, to May 5, 1942, in missing status from May 
6, 1942, to May 9, 1942, and in the Regular Philippine Army 
from July 7, 1945, to March 25, 1946.  There is no service 
department certification that the veteran had service in the 
Regular Philippine Scouts.
  
2.  The appellant filed for accrued benefits over three years 
after the date of the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for nonservice-connected 
disability death pension benefits.  38 U.S.C.A. §§ 101(2), 
107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1996).

2.  The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)).  
VA has issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussions in the October 2002 rating decision, a 
November 2002 letter from the RO, and a March 2003 Statement 
of the Case, adequately informed her of the information and 
evidence needed to substantiate her claims and complied with 
VA's notification requirements.  

For her accrued benefits claim, she was notified in the 
October 2002 rating decision and the March 2003 Statement of 
the Case that she was required to file a claim within a year 
of the veteran's death in order to be entitled to accrued 
benefits.  She has not contended that she did in fact file a 
timely claim, but instead has requested favorable 
consideration of her claim based on the fact that she was not 
informed of the availability of accrued benefits until after 
the required time for filing.  While the appellant was 
apparently unaware of the requirement that a claim for 
accrued benefits be submitted within one year after the 
decedent's death, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that alleged ignorance can 
not be used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the CAVC noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.  

With respect to the claim for nonservice-connected death 
pension benefits, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim and was provided an opportunity to respond with 
additional evidence or argument on her claim in a November 
2002 letter and the March 2003 Statement of the Case.  
However, absent the required certification of service from 
the service department, which is determinative as a threshold 
matter on this issue, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  She has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  As she was notified, the service department 
certification of her deceased spouse's service is binding on 
VA and is determinative as a matter of law.  In light of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)) (emphases added).  The RO has service 
department verification of the appellant's deceased spouse's 
period of active service, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  With respect to the 
claim for accrued benefits, there is no dispute as to whether 
the claim was filed within one year of the veteran's death.  
Therefore, with respect to both claims decided herein, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  

Further, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  The enactment of the 
VCAA has no material effect on adjudication of the issues 
decided today.  The law, not the evidence, controls the 
outcome of this appeal (see Sabonis v. Brown, 6 Vet. App. 426 
(1994)).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See also Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002) (the veteran did not serve on active duty during a 
period of war and was not eligible for nonservice-connected 
death pension benefits; because the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the VCAA is not applicable).  Taking these factors into 
consideration, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  Further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)); 
Bernard, supra.  See also VAOPGCPREC 5-2004, holding that 
under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA) is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, and that 
under 38 U.S.C. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. 




Factual Background

The appellant appeals determinations denying her claims for 
accrued benefits and nonservice-connected death pension 
benefits.

A Certificate of Death indicates that the veteran died in 
August 1998.  

In March 2002, the RO received the appellant's claim for 
accrued benefits and nonservice-connected death pension 
benefits.

In August 2002, the service department certified that the 
veteran served with the USAFFE in pre-war status from 
September 1, 1941, to December 7, 1941, in beleaguered status 
from December 8, 1941, to May 5, 1942, in missing status from 
May 6, 1942, to May 9, 1942, and in the Regular Philippine 
Army from July 7, 1945, to March 25, 1946.  There was no 
certification that the veteran had service in the Regular 
Philippine Scouts.

Nonservice-Connected Death Pension Benefits

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Thus, under these laws, service with the Philippine 
Commonwealth Army, USAFFE, non-commissioned officers of the 
New Philippine Scouts under Public Law 190, 79th Congress, 
and recognized guerillas shall not be deemed to have been 
active military service with the Armed Forces of the United 
States for the purpose of entitlement to nonservice-connected 
disability or "old age" pension under the laws administered 
by VA.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

In cases for VA benefits where the requisite service status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department does not verify that the person upon whose 
service VA benefits are claimed has the requisite service to 
establish entitlement to those benefits, the applicant's only 
recourse lies within the relevant service department, not the 
VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents certifies or verifies the 
requisite service of the party whose service is the basis of 
the claim.  Soria, 118 F. 3d at 749.

Analysis

The appellant maintains that she is entitled to VA 
nonservice-connected death pension benefits based on her late 
husband's military service in the United States Armed Forces 
during World War II.  While she has submitted evidence in 
support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consisted of a 
document from a United States service department.  

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  There is no service department 
verification that the veteran had service with the Regular 
Philippine Scouts.  See 38 C.F.R. § 3.40(a).  The Board must 
therefore find that the appellant's late husband did not have 
the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer upon the appellant basic 
eligibility for VA nonservice-connected death pension 
benefits.  Accordingly, the appellant's claim for VA 
nonservice-connected death pension benefits must be denied, 
due to the absence of legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Accrued Benefits

Law and Regulations

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c).

Analysis

The Board acknowledges the appellant's argument that she did 
not receive notice of the provisions for applying for accrued 
benefits within the required time frame for filing a timely 
claim.  She essentially argues for a tolling of the 
requirement to file for accrued benefits based on this fact.  
The Board has no legal authority for equitable tolling of the 
requirement for receiving an application for accrued benefits 
based on the date of notification of a surviving spouse by VA 
of the provisions of regarding accrued benefits.  The 
applicable statutory and regulatory provisions are without 
ambiguity and clear on their face, and the Board is bound by 
them.  It is again pertinent to point out that, while the 
appellant was apparently unaware of the requirement that a 
claim for accrued benefits be submitted within one year after 
the decedent's death, ignorance can not be used as an excuse 
for failure to follow a promulgated regulation.  Morris, 
supra; Velez, supra.  Persons dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
Morris at 265.  Regulations are binding on all who seek to 
come within their sphere "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id.; Bryan v. West, 13 Vet. App. 
482, 486-87 (2000).  

In the present case, the veteran died in August 1998.  The RO 
received the appellant's claim for accrued benefits in March 
2002, over three years after the veteran's death.  Because 
the appellant's claim for accrued benefits was filed over one 
year after the veteran's death, the claim must be denied.  
The claim for accrued benefits is denied due to the absence 
of legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  In June 2002, the RO sent the appellant a 
letter with respect to her claim, for purposes of compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  In 
August 2002, the appellant responded, submitting a statement 
from the physician who completed the veteran's death 
certificate and releases for obtaining identified records of 
treatment.  The physician who completed the veteran's death 
certificate indicated that the causes of death identified on 
the death certificate, sepsis with antecedent cause of bed 
soars or decubitus ulcer, were based on medical history 
attested by the informant only, since there was no autopsy or 
post mortem analysis.  Consequently, this physician 
recommended that the RO request medical records from the 
deceased veteran's attending physicians, Drs. J.P. and V.L.  
The appellant submitted releases for obtaining these records 
with her August 2002 correspondence to the RO.  Already 
associated with the claims file were a few pages of very 
brief statements and summaries from these physicians; 
however, it appears highly unlikely that these few pages of 
records constituted the whole of the veteran's terminal 
treatment records from these identified attending physicians.

In an October 2002 RO rating decision denying service 
connection for the cause of the veteran's death, and in a 
March 2003 Statement of the Case, the RO incorrectly informed 
the appellant that "[w]e have not received your response to 
our [June 14, 2002, VCAA] letter."

As the cause of the veteran's death identified on the 
veteran's death certificate was provided by history only, and 
not by personal knowledge, and therefore is of only limited 
reliability, and there are identified records of terminal 
treatment contended to be relevant to the appellant's claim, 
the records of treatment from the veteran's identified 
attending physicians should be sought and obtained.  See 38 
U.S.C.A. § 5103A.

In June 2002, the RO sent to the appellant a letter for the 
purpose of compliance with the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  The RO 
should ensure continued compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This should include requesting the 
appellant to provide any information or evidence in her 
possession that pertains to her claim.  See 38 C.F.R. 
§ 3.159(b).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to the claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should seek to obtain any 
required releases from the appellant and 
obtain the records of treatment of the 
veteran by his identified attending 
physicians, Drs. J.P. and V.L., 
particularly to include his terminal 
records of treatment.  The appellant 
should be advised that she may 
alternatively seek to obtain these 
records herself for the purpose of 
providing them to the RO.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



